DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-28 are pending.
Applicant’s election without traverse of group I, claims 1-25 in the reply filed on 05/16/2022 is acknowledged.
Claims 26-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/16/2022.
Claims 1-25 are under consideration.
Priority
This application claims priority to previously filed and co-pending applications 5 USSN 62/754,548, filed November 1, 2018; USSN 62/755,755, filed November 5, 2018; USSN 62/756,175, filed November 6, 2018, and USSN 62/799,615 filed January 31, 2019. As such the effectively filed date for the instant application is November 1, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2020, 05/19/2020 and 07/10/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim contain periods in a., i., ii., and iii. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for
An in vitro method of integrating a ATXN2-targeting transgene into an endogenous ATXN2 gene, the method comprising transfecting a host cell with a vector comprising 
(i) a first and a second splice donor sequence, 
(ii) a first and second coding sequence, wherein the first splice donor sequence is operably linked to the first coding sequence and the second splice donor is operably linked to the second coding sequence,
 wherein the first coding sequence is operably linked to a first promoter and the second coding sequence is operably linked to a second promoter, and
wherein the ATXN2-targeting transgene comprises a first homology arm which is homologous to sequence following the splice donor site in intron 1 adjacent to the first homology arm is a target site for a Cas9 nuclease and the first homology arm is followed by a reverse complemented splice donor sequence and exon 1 of the ATXN2 gene, wherein the transgene is integrated within the endogenous ATXN2 gene,
does not reasonably provide enablement for an in vivo method of integrating any transgene into any endogenous gene, or targeting endonuclease gene to any other site of the endogenous gene for in vivo integration. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed. Such a determination is not a simple factual consideration, but is a conclusion reached by weighing at least eight factors as set forth in In re Wands, 858 F.2d at 737, 8 USPQ 1400, 2d at 1404. Such factors are: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the art; (4) The level of one of ordinary skill in the art; (5) The level of predictability in the art; (6) The amount of direction and guidance provided by Applicant; (7) The existence of working examples; and (8) The quantity of experimentation needed to make and/or use the invention.
The office has analyzed the specification in direct accordance to the factors outlines in Jn re Wands. MPEP 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection.” These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform “undue experimentation” to make and/or use the invention and therefore, applicant’s claims are not enabled.
Nature of the Invention
The claims are directed to a method of integrating a transgene into an endogenous gene, the method comprising: a. administering a transgene, wherein the transgene comprises i. a first and second splice donor sequence, ii. a first and second partial coding sequence, and iii. one bidirectional promoter or a first and second promoter administering at least one rare-cutting endonuclease targeted to a site within the endogenous gene, wherein the transgene is integrated within the endogenous gene. The dependent claims limit, wherein the first splice donor is operably linked to the first partial coding sequence and the second splice donor is operably linked to the second partial coding sequence and  wherein the first partial coding sequence is operably linked to the first promoter, and the second partial coding sequence is operably linked to the second promoter and wherein the transgene further comprises a first and second target site for one or more rare-cutting endonucleases, wherein the target sites flank the first and second splice donors. Claims limit, wherein the transgene is integrated within an intron, or at an exon-intron junction of, the ATXN2 gene or the SNCA gene and wherein the transgene comprises a first and second partial coding sequence encoding the peptide produced by exon 1 of a non-pathogenic ATXN2 gene. Claims limit, wherein the nuclease is a CRISPR/Cas12a nuclease or a CRISPR/Cas9 nuclease.
Breadth of the claims
The claims broadly embrace an in vitro, in vivo or in utero method of integrating any transgene into any endogenous gene, the method comprising: a. administering any transgene, wherein the transgene comprises i. a first and second splice donor sequence, ii. a first and second partial coding sequence, and iii. one bidirectional promoter or a first and second promoter administering at least one rare-cutting endonuclease targeted to a site within the endogenous gene, wherein the transgene is integrated within the endogenous gene. The claims as such requires only integration of a transgene into any endogenous gene with no functional requirement or any level of expression. The disclosure provided by the applicant, in view of prior art, must encompass a wide area of knowledge to a reasonably comprehensive extent. In other word each of these, aspect must be shown to a reasonable extent so that one of the ordinary skills in the art would be able to practice the invention without any undue experimentation.
Guidance of the Specification and the Existence of Working Examples
The specification only provides delivery of targeted integration of DNA in the ATXN2 gene in example 6. An ATXN2-targeting transgene is designed to replace the 5' end of the ATXN2 coding sequence. A plasmid, designated pBA1012-D1, is constructed with a transgene designed to integrate WT coding sequence into intron 1 of the ATXN2 gene (FIG. 4). The transgene comprises a first homology arm which is homologous to sequence following the splice donor site in intron 1 (SEQ ID NO:2). Adjacent to the first homology arm is a target site for a Cas9 nuclease. The first homology arm is followed by a reverse complemented splice donor sequence and exon 1 of the ATXN2 gene (non-expanded CAG repeat sequence; SEQ ID NO:3). Following the first coding sequence is an EF 1 alpha promoter (SEQ ID NO:4). In a head-to-head orientation, a second set of functional elements is present. The beginning of the second set of elements comprises a CMV promoter (SEQ ID NO:5) driving expression of a codon-adjusted exon 1 coding sequence of the ATXN2 gene (SEQ ID NO:6). The coding sequence is followed by a splice donor site and a second homology arm. The second homology arm comprises a rare-cutting endonuclease target site (SEQ ID NO:8). The transgene sequence is shown in SEQ ID NO:1.  In paragraph [0163] the specification describes a corresponding Cas9 nuclease is designed to create three double-strand breaks: 1) within intron 1 of the endogenous ATXN2 gene, 2) adjacent to the first homology arm in the pBA1012-D1 transgene, and 3) within the second homology arm in the pBA1012-D1 transgene. The target sequence for the Cas9 nuclease is shown in SEQ ID NO:8. The transgene sequence is shown in SEQ ID NO:1. A corresponding Cas9 nuclease is designed to create three double-strand breaks: 1) within intron 1 of the endogenous ATXN2 gene, 2) adjacent to the first homology arm in the pBA1012-Dl transgene, and 3) within the second homology arm in the pBA1012-Dl transgene. The target sequence for the Cas9 nuclease is shown in SEQ ID NO:8. Confirmation of the function of the transgene and CRISPR vectors is achieved by transfection of HEK293 cells. HEK293 cells are maintained at 37°C and 5% CO2 in DMEM high glucose without L-glutamine without sodium pyruvate medium supplemented with 10% fetal bovine serum (FBS) and 1 % penicillin-streptomycin (PS) solution. HEK293 cells are transfected with each of the plasmid constructs and 25 combinations thereof using Lipofectamine 3000. Two days post transfection, DNA is extracted and assessed for mutations and targeted insertions within the ATXN2 gene. Nuclease activity is analyzed using the Cel-I assay or by deep sequencing of amplicons comprising the CRISPR/Cas9 target sequence. Successful integration of the transgene is analyzed using PCR.
State of the Art and Predictability of the Art
The state of the art teaches that the nuclease platforms vary in difficulty of design, targeting density and mode of action, particularly as the specificity of ZFNs and TALENs is through protein-DNA interactions, while RNA-DNA interactions primarily guide Cas9 for introducing exogenous nucleic acids such as DNA, mRNA, small interfering RNA (siRNA), microRNA (miRNA) or antisense oligonucleotides into a cell (see Yin (Nature Reviews, Genetics, 15: 1-15, 2014) abstract). For example, whereas the promise of RNAi-based therapies seems to be within reach, there are still certain challenges for successful mRNA- and DNA-based therapies using non-viral vectors. The challenges of stability are greater for mRNA than for siRNA, as the chemical modifications that confer stability on siRNA duplexes can often render mRNAs ineffective (p 13, 2nd column last paragraph). Therapeutic DNA expression additionally requires delivery into the nucleus, which still poses a formidable challenge (p 13, 2nd column last paragraph). Challenges of in vivo siRNA delivery. The biggest obstacle to the therapeutic use of siRNA is the need for in vivo delivery. The delivery barriers for siRNA closely resemble the obstacles for mRNA delivery. In addition, siRNA requires integration into the RNAi machinery (p 6, 2nd column 4th paragraph). Wu, (Nat Biotechnol, 32(7): 670-676, 2014) notes that bacterial type II CRISPR-Cas9 systems have been widely adapted for RNA-guided genome editing and transcription regulation in eukaryotic cells, yet their in vivo target specificity is poorly understood (see abstract). Ramirez (Nature Methods, 5(5): 374-375, 2008) call into question the predictability of modularly designing zinc finger proteins to bind to nucleic acid triplets in the zinc finger DNA binding sites, and of successfully making nuclease fusion proteins of these zinc finger proteins to successfully cleave the zinc finger DNA binding sites. Li (Nature, July 14, 2011, 475, 7355, 217-221) taught “it is unclear whether ZFNs can induce [double stranded breaks] and stimulate genome editing at a clinically meaningful level in vivo” Guo (abstract). The technique used by Li required a chimeric ZFN comprising the therapeutic factor IX protein and a portion of the endogenous mutated blood coagulation factor IX encoded by the endogenous “F9” gene for integration. The ZFNs of Li are specific to the human factor IX gene. Li is limited to the chimeric nucleic acid sequence being delivered intravenously in an AAV vector (page 218, col. 2, last para.). Guo (Cell Research, 25: 767-768, 2015) notes  "mosaic mutations and off-target effects caused by CRISPR/Cas9 have led to concerns about the efficiency and specificity of this new technique in non-human primates and other large animals” (page 767, left column, para.1). Mosaic mutation may result from the prolonged expression of Cas? mRNA, however, Cas9 protein also leads to mosaic mutations. Mosaic mutations may affect generation of animal models of genetic human diseases (page 767, right column, last paragraph).
The instant claims broadly embrace any cell. The specification only teaches HEK293 cells where the target sequence for the Cas9 nuclease is shown in SEQ ID NO:8. Confirmation of the function of the transgene and CRISPR vectors is achieved by transfection of HEK293 cells. HEK293 cells are maintained at 37°C and 5% CO2 in DMEM high glucose without L-glutamine without sodium pyruvate medium supplemented with 10% fetal bovine serum (FBS) and 1 % penicillin-streptomycin (PS) solution. HEK293 cells are transfected with each of the plasmid constructs and 25 combinations thereof using Lipofectamine 3000. Two days post transfection, DNA is extracted and assessed for mutations and targeted insertions within the ATXN2 gene. Nuclease activity is analyzed using the Cel-I assay or by deep sequencing of amplicons comprising the CRISPR/Cas9 target sequence. However, the art teaches that in vivo gene editing strategy is unpredictable and inefficient due to delivery and efficiency issues (see Cox, Nature Medicine 2015, 21(2), 121-131, see table 1). It is generally known that the specificity of Cas9 is not perfect and mismatches between the target sequence and gRNA are sometimes tolerated (see Hsu et al, Cell, 2014, 157(6), 1262- 1278). The speciation fails to provide any information as to the structural elements required in other cells under in vivo condition, integrating a transgene info any endogenous gene using any rare-cutting endonuclease, or other genetic modifications. No correlation between structure and function in any other cell has been presented. Thus, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability of the prior art in regard to structural changes and their effect on function and the lack of knowledge about a correlation between structure and function, an undue experimentation would be necessary one having ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without sufficient guidance, determination of cells, different rare-cutting endonuclease and modifications made at any targeted site within exons and/or intron of genus of endogenous gene recited in the claim are unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). An artisan of skill would have required undue experimentation to practice the method as Claimed at the time of filing of this application as supported by the observations in the art record.
The Amount of Experimentation Necessary
The specification does not enable using any other CRISPR nuclease, TALEN or ZFN nuclease as broadly embraced by the breadth of the base claims that requires integration of any transgene into any endogenous locus. The art teaches unpredictability of modularly designing zinc finger proteins to bind to nucleic acid triplets in the zinc finger DNA binding sites, and of successfully making nuclease fusion proteins of these zinc finger proteins to successfully cleave the zinc finger DNA binding sites (Ramirez et al Nature Methods, 2008, 5(5): 374-375). The specification is limited to inserting a gene of interest using Cas9 that target the ATXN2-targeting transgene comprises a first homology arm which is homologous to sequence following the splice donor site in intron 1 adjacent to the first homology arm is a target site for a Cas9 nuclease and the first homology arm is followed by a reverse complemented splice donor sequence and exon 1 of the ATXN2 gene, wherein the transgene is integrated within the endogenous ATXN2 gene (see example, 1, 6). The specification fails to correlate obtaining expression by targeting any other site of any other endogenous gene that would integrate the transgene in vitro or in vivo resulting in production of functional protein deficient in the cells. There is no reasonable co relation of in vitro results to in vivo effect. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-12, 15, 18-20, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jaskula-Ranga (WO2018/009562) in view of Zhang (WO2015/089351), as evidenced by Robert (Curr Genetics, 64(2): 389-391, 2018, online publication 10/10/2017), Harrington (US 674,0503).
Claim interpretation; Instant rejection is applied to the extent claims require an in vitro method of integrating a transgene into an endogenous gene. It is relevant to note that claim as such do not require any expression of transgene. 
Regarding claim 1, Jaskula-Ranga teaches a method of altering gene expression (claim 122, page 57 lines 9-25), said method comprising introducing into the cell a construct comprising two coding sequences, a bidirectional promoter and an endonuclease (Claims 1, 15, page 3 line 25-31, page 4 , line 15-26, page 5 line. 7, page 27 lines 8-20, page 40 line. 32-pahe 41 line. 8, example 6). 
Regarding claim 10, Jaskula-Ranga teaches that nuclease is a CRISPR and wherein the genome-targeted nuclease is Cas9 protein (see claim 66, page 8 line 22, and page 41 line 26-27). 
Regarding claim 12, Jaskula-Ranga teaches configurations for HDR delivery and targeting within intronic region (see figure 24).
Regarding claim 15, Jaskula-Ranga teaches that nuclease system may include CRISPR associated (Cas) 9 CRISPR-Cpf-1 (Cas12a) (see page 73, lines 13, page 29, line 20).
Regarding claims 18-20, Jaskula-Ranga teaches transgene is harbored on a viral vector selected from AAV or lentivirus vector (Claim 3, page 4 lines. 27-28, page 27 lines. 20-21, page. 43 line 25). It is further disclosed that wild type AAV is -4.7 kb and recombinant AAV can be stuffed up to 5.2kb. With respect to claim 17, Jaskula-Ranga further teaches that transgene may also be harbored on a non-viral vector (see page 63, lines 25-28, page 64, lines 3-5).
Regarding claim 24, Jaskula-Ranga teaches that transgene is ATXN2 or Factor X (page 47, line 7, page 71, and line 32).
Jaskula-Ranga does not teach a transgene is ATXN2 and use of  splice donor sequences and a bidirectional terminator.
However, before the instant effective filing date of the instant invention, Zhang teaches a method for integrating a transgene into an endogenous gene by using the CRSPR/Cas for treating trinucleotide repeats such as ATNX2 (see [0132], [0320-0321]. Zhang further teaches that constructs comprising an ATNX2 exon-1 intron 1 as depicted in figure 8A-B as depicted below).

    PNG
    media_image2.png
    585
    547
    media_image2.png
    Greyscale
 
Robert provide motivation for using a single bidirectional terminator to terminate transcription from pairs of convergent genes (Fig. 1b) as it counts on bidirectional terminators to prevent cryptic transcription from invading neighboring genes (see Fig. 1a as depicted below). 

    PNG
    media_image3.png
    330
    586
    media_image3.png
    Greyscale

Robert further discloses that a single bidirectional terminator can be used to terminate transcription from two convergent genes (Genes C and D) (instant claim 25). 
The combination of Jaskula-Ranga and Zhang and Robert differ from claimed invention by not disclosing the use of two splice donor sequences.
However, before the instant effective filing date of the instant invention, Harrington teaches that is well known in the art to using several splicing donor sequences and several promoters or bidirectional promoters’ vectors useful for recovering exon I from activated endogenous genes (see figures 9-12, Examples of vectors useful for recovering exon I from activated endogenous genes) (as depicted in figure 1a below).

    PNG
    media_image4.png
    380
    568
    media_image4.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Jaskula-Ranga concerning a method of altering gene expression comprising introducing into the cell a construct comprising two coding sequences, a bidirectional promoter and an endonuclease  with the teachings of Jaskula-Ranga  and Zhang, Robert and Harrington  to  modify the method of integrating a transgene int an endogenous gene for expression by introducing into the cells a construct comprising an ATNX2 exon-1 intron 1 because Zhang teaches that it is within the skill of the art to for integrating a transgene into an endogenous gene by using the CRSPR/Cas for treating trinucleotide repeats such as ATNX2 and because Robert teaches that it is within the skill of the art to using a single bidirectional terminator to terminate transcription from pairs of convergent genes and Harrington teaches that it is known to use two splice donor sequences in vectors useful for recovering exon I from activated endogenous genes.
One would have been motivated to do so in order to receive the expected benefit of said design choice amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so in order to prevent cryptic transcription from invading neighboring genes as suggested by Robert. The limitation of using two splice donors’ sequences with two citing codon sequence that is targeted within an intron/exon of an endogenous gene would be obvious in view of Harrington. Absent any requirement of any specific expression of integrating gene or any unexpected superior result and , one of skill in the art would have been expected to have a reasonable expectation of success because prior art successfully reported integrating a transgene into an endogenous gene by administering (i) a transgene comprising 2 splice donor sequences, bidirectional terminators; and (ii) a Cas9 endonuclease targeted to a site within the endogenous gene as in Jaskula-Ranga. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd07 1925.pdf).
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1, 4, 17, 20, 25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8, 20 of U.S. Patent No. 11,091,756. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to a method of integrating a transgene into an endogenous gene, the method comprising administering a transgene, wherein the transgene comprises, a first and second splice donor sequence, a first and second partial coding sequence, and one bidirectional promoter or a first and second promoter administering at least one rare-cutting endonuclease targeted to a site within the endogenous gene, wherein the transgene is integrated within the endogenous gene.
For example claim 1 in instant application is directed to a method of integrating a transgene into an endogenous gene, the method comprising administering a transgene, wherein the transgene comprises a first and second splice donor sequence, a first and second partial coding sequence, and one bidirectional promoter or a first and second promoter administering at least one rare-cutting endonuclease targeted to a site within the endogenous gene, wherein the transgene is integrated within the endogenous gene as claimed uses administering to the cell a first recombinant nucleic acid comprising a transgene comprising in 5' to 3' orientation a first splice acceptor, a first coding sequence, a first terminator, a second terminator reverse complement, a second coding sequence reverse complement, and a second splice acceptor reverse complement; or a first splice acceptor, a first coding sequence, a bidirectional terminator, a second coding sequence reverse complement, and a second splice acceptor reverse complement that is specifically claimed in US Patent no “756 directed to a method of integrating a transgene into an endogenous gene in the genome of a cell. Although claims 1, 4, 17, 20, 25 in this instant application are not identical to claims 1-3, 8, 20 of “756, claims 1-3, 8, 20 of the “756 are directed to the same subject matter and fall entirely within the scope of claims 1, 4, 17, 20, 25 in this instant application.  In other words, claims 1, 4, 17, 20, 25 in this instant application are anticipated by claims 1-3, 8, 20 of the “756.
2.	Claims 1, 5, 8, 19-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9-10, 16, 20 of U.S. Patent No. 11,254,930. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed integrating a transgene into an endogenous gene, wherein the transgene comprises, a first and second splice donor sequence, a first and second coding sequence, targeted to a site within the endogenous gene, wherein the transgene is integrated within the endogenous gene.
For example claim 1 in instant application is directed to a first and second splice donor sequence, a first and second partial coding sequence, targeted to a site within the endogenous gene, wherein the transgene is integrated within the endogenous gene as claimed uses a first splice acceptor, a first coding sequence, a first terminator, a second terminator reverse complement, a second coding sequence reverse complement, and a second splice acceptor reverse complement, wherein the first coding sequence encodes an amino acid sequence, and the second coding sequence encodes the same amino acid sequence as the first coding sequence that is specifically claimed in US Patent no “930 directed to a transgene, the transgene comprising in 5' to 3' orientation: a first splice acceptor, a first coding sequence, a first terminator, a second terminator reverse complement, a second coding sequence reverse complement, and a second splice acceptor reverse complement, wherein the first coding sequence encodes an amino acid sequence, and the second coding sequence encodes the same amino acid sequence as the first coding sequence. Although claims 1, 5,, 8, 19-20  in this instant application are not identical to claims 1, 5, 9-10, 16, 20   of “930, claims “756 are directed to the same subject matter and fall entirely within the scope of claims 1, 5, 9-10, 16, 20  in this instant application.  In other words, claims 1, 5, 9-10, 16, 20  in this instant application are anticipated by claims 1, 5, 9-10, 16, 20  of the “930.

3.	Claims 1, 8, 17-18, 25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 8, 12 of U.S. Patent No. 11,365,407. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed integrating a transgene into an endogenous gene, wherein the transgene comprises, a first and second splice donor sequence, a first and second coding sequence, targeted to a site within the endogenous gene, wherein the transgene is integrated within the endogenous gene.
For example claim 1 in instant application is directed to a first and second splice donor sequence, a first and second partial coding sequence, targeted to a site within the endogenous gene, wherein the transgene is integrated within the endogenous gene as claimed uses a first splice acceptor, a first coding sequence, a first terminator, a second terminator reverse complement, a second coding sequence reverse complement, and a second splice acceptor reverse complement, wherein the first coding sequence encodes an amino acid sequence, and the second coding sequence encodes the same amino acid sequence as the first coding sequence. Claim 17 of the instant application is directed to wherein the first and second coding sequences differ in nucleic acid sequence, but encode the same amino acids. Claim 25 of instant application is directed to wherein the transgene further comprises a first and a second terminator that is claimed in US Patent no “407 directed to a transgene comprising from 5' to 3' orientation: a first splice acceptor, a first coding sequence, a first terminator, a second terminator reverse complement, a second coding sequence reverse complement, and a second splice acceptor reverse complement, wherein the first coding sequence is operably linked to the first splice acceptor and first terminator, and the second coding sequence is operably linked to the second splice acceptor and second terminator, and wherein the transgene is equal to or less than 4.7 kb. Although claims 1, 8, 17-18, 25  in this instant application are not identical to claims 1, 8, 17-18, 25 claims of “407 are directed to the same subject matter and fall entirely within the scope of claims 1, 8, 17-18, 25  in this instant application.  In other words, claims 1, 8, 17-18, 25  in this instant application are anticipated by claims 1, 5, 9-10, 16, 20  of the 1, 8, 17-18, 25,
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla. can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632